 



EXHIBIT 10.3

The Ryland Group, Inc.
2004 Non-Employee Director Equity Plan
Stock Option Agreement

     AGREEMENT, dated this ______ day of _________, 200__, between THE RYLAND
GROUP, INC. (the “Corporation”) and ____________ (the “Director”).

1.   Grant of Option

     Subject to the terms and conditions set forth herein and in the 2004
Non-Employee Director Equity Plan (the “Plan”), the Corporation grants to the
Director during the period beginning on the date of this Agreement and ending at
the close of business on ____________, 20__ (the “Option Period”), the option to
purchase (the “Option”) from the Corporation at a price of $______ per share up
to but not exceeding in the aggregate ___shares of the Corporation’s common
stock. The Option is a non-statutory stock option not intended to qualify under
Section 422 of the Internal Revenue Code of 1986, as amended.

2.   Exercise of Option

     The Option granted in Paragraph 1 may be exercised in whole or in part
beginning _________, 200__.

3.   Method of Exercising Option and Payment of Exercise Price

     The Option shall be exercised by delivery of a written Notice of Exercise
stating the number of shares the Director desires to purchase. The form of
Notice of Exercise is attached to this Agreement as Exhibit A. Notice(s) should
be delivered to Val Zook, The Ryland Group, Inc., 24025 Park Sorrento,
Suite 400, Calabasas, California 91302; Telephone No. (818) 223-7558; Facsimile
No. (818) 223-7675.

     The Director shall pay the exercise price in the following ways:



      (a)   Cash or check payable to the order of the Corporation;
    (b)   Delivery of common stock (including executed stock powers attached
thereto);     (c)   Broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System through a
brokerage firm approved by the Committee; or     (d)   Any combination of the
foregoing methods.

     The value of shares of common stock used as payment for the exercise of an
Option shall be the closing price of such shares on the New York Stock Exchange
on the date of exercise of an Option.

4.   Termination

     The Option shall terminate upon the happening of the following events:



      (a)   The expiration of 10 years from the date of this Agreement; or    
(b)   The expiration of three years after the date of termination of the
Director’s service on the Board of Directors.

5.   Assignability

     The Option is not assignable or transferable except by will or the laws of
descent and distribution. The Option is exercisable during the Director’s
lifetime only by the Director or the Director’s guardian or legal
representative.

 



--------------------------------------------------------------------------------



 



6.   Rights as a Stockholder

     The Director shall have no rights as a stockholder with respect to any
shares covered by the Option until the date of issuance of the shares to the
Director and then only from the date of the stock certificate. No adjustment
will be made for dividends, distributions or other rights for which the record
date is prior to the date of the stock certificate for the shares of common
stock related to the exercise of an Option.

7.   Director’s Agreement

     Notwithstanding any other provision of this Agreement, the Director agrees
that Director will not exercise any Option, and the Corporation shall not be
obligated to deliver any shares of common stock or make any cash payment, if
counsel to the Corporation determines such exercise, delivery or payment would
violate any law or regulation or agreement to which the Corporation is subject.

8.   Construction

     This Agreement has been entered into in accordance with the terms of the
Plan, and the terms of the Plan shall control and govern at all times the terms
and conditions of this Option. The Director agrees by acceptance of the Option
that the terms, conditions and provisions of this Agreement and the Plan shall
determine the rights and obligations of the Corporation and the Director in
connection with the Option.

            THE RYLAND GROUP, INC.
 
      By:           R. Chad Dreier        Chairman, President and Chief
Executive Officer     

 